Citation Nr: 1427222	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-36 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the left knee.

2. Entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the right knee. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served in the United States Air Force from January 1968 to September 1991.

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2009 rating decision issued by the Winston-Salem, North Carolina, Regional Office (RO), of the Department of Veterans Affairs (VA).

The December 2009 rating decision granted the appellant's request for an increased rating for the left knee but denied an increased rating for the right knee.  Upon further review, the RO issued a corrective rating action in September 2010 that assigned a 10 percent rating for the disability of the right knee.  While both knee disabilities have been assigned 10 percent disability evaluations, the appellant has expressed disagreement with both ratings claiming that the evaluations should be higher than 10 percent.

Upon further review of the claim, the Board, in February 2013 and in January 2014, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remands was to obtain additional medical evidence.  The claim has since been returned to the Board for review.

Regrettably, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board, in February 2013, remanded the claim to the AMC, in part for the issuance of appropriate notice.  A March 2013 letter identified the increased rating claims on appeal but then also stated that it needed evidence "showing that the . . . condition(s) existed from military service to the present time. . ."  In other words, the AMC was asking for information as if the two previously service-connected disabilities had not been found to be related to service and assigned disability evaluations.  Thus, the notice was deficient and requires corrective action.

The remand in February 2013 had also ordered that the Veteran be scheduled for an examination.  The examination request form indicated the following:

If veteran fails to report for examination, please provide a copy of the exam notification letter.

Failure to place notification letter in claims folder, state claims folder was reviewed in report and not give an opinion or answer all question stated below will deem the examination as inadequate and the file will be returned for another examination or opinion.

If the exam is cancelled, attach letter sent to the veteran for verification purposes.

A note in the record indicates that the appellant "failed to report" for the examinations requested.   A copy of the examination notification letter was not placed in the claims folder.  Also, such a letter was not in the electronic record.  In other words, even though the AMC notified all interested parties that a copy of the examination notification letter needed to placed in the record for review, such a letter was not inserted into the file.  As such, it was unclear as to whether the appellant actually ever received notification of the examination.

After reviewing the actions and results accomplished and obtained by the AMC, the Board found, in its January 2014 Remand, that there had not been substantial compliance with its remand instructions.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted for remands by the Board that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board noted that the AMC was supposed to perform certain administrative functions that would ensure that the VA's duty to assist the appellant was accomplished.  However, as such tasks were not accomplished, the Board believed that further processing of the appellant's claim would lead to the promulgation of a decision that would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the claim was returned to the AMC so that additional processing could occur and additional information would be obtained. 

As reported, the Board remanded the claim in January 2014.  A review of the appellant's VA electronic records fails to reveal that the remand instructions have been carried out.  Specifically, the Board instructed the AMC to make a formal determination concerning its inability to obtain any requested records.  This was not accomplished.  The Board further stated that a specific appointment letter be sent to the appellant informing him of the appointment and also informing him of the consequences of his nonattendance.  This also was not done.  Therefore, regrettably, the claim must once again be returned to the AMC.  

Accordingly, the case is remanded to the AMC for the following redevelopment:

1.  The AMC should obtain any outstanding treatment records of the appellant dated from January 2010 to the present.  All reasonable attempts should be made to obtain any identified records including those records that may be located at a VA facility or at a medical facility associated with Triangle Orthopedics Associates, P.A., 120 William Penn Plaza, Durham, North Carolina 27704.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2013).

2.  Only after the AMC has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the AMC should schedule the appellant for a VA examination for the purpose of determining the current severity of his service-connected left and right knee disabilities.  Once an appointment for the needed examination of the knees has been made, the appellant should receive a detailed letter informing him of that examination and the consequences of his nonattendance at said examination.

The examiner is to provide a detailed review of the appellant's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the service-connected left and right knee disabilities.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The AMC should make the claims file available to the examiner.  The examiner must provide a complete rationale for any opinion offered in the examination report as to the nature and extent of severity of the appellant's bilateral knee disabilities.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history, including the surgery on his left knee in July of 2010, and assertions with respect to each disability.

The examiner should specifically comment on the manifestations and symptoms produced by the left and right knee disabilities.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also include the normal ranges of affected body parts.  Additionally, the examiner should determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  If so, an estimate of the additional loss of function during flare-up should be expressed in degrees of lost motion.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of the examination be typed and included in the claims folder for review.

3.  The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013), his failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC should readjudicate the issues pending on appeal.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of this Remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

